Citation Nr: 1208213	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee injury.

2.  Entitlement to service connection for a left knee injury, including as secondary to a right knee injury.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include stress-induced traumatic anxiety neurosis, including as secondary to claimed in-service injuries.

6.  Entitlement to service connection for a left foot injury.

7.  Entitlement to an initial disability rating in excess of 10 percent for residuals of perforated bowel, claimed as diverticulitis.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to October 1987.  He also served in the Coast Guard Reserve from 1977 to 1981, with periods of active duty for training (ACDUTRA) from June 6, 1977, to January 2, 1978; August 20, 1978, to September 1, 1978; July 1, 1979, to July 13, 1979; June 8, 1980, to June 20, 1980; July 7, 1980, to July 17, 1980; and July 20, 1980, to August 31, 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Specifically, in a November 2007 rating decision, the RO denied service connection for the issues currently on appeal and for entitlement to TDIU.  In a February 2010 rating decision, the RO granted service connection for residuals of perforated bowel at a 10-percent disability rating, effective December 7, 2006.  The Veteran subsequently filed a timely notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement) with regard to this issue.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, it is also before the Board at this time.

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in September 2010.  The hearing transcript has been associated with the claims file and has been reviewed.

At the September 2010 Travel Board hearing, the Veteran submitted additional evidence.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c).

The Veteran also had perfected an appeal of the RO's denial of service connection for cervical spine injury, varicose veins, and a low back disorder.  However, in a statement dated in February 2010 and during the aforementioned September 2010 Travel Board hearing, the Veteran withdrew his appeal regarding these issues.  
38 C.F.R. § 20.204.  Therefore, they are not in appellate status. 

In a June 2010 rating decision, the RO denied service connection for a right foot stress fracture and for polyneuropathy of the lower extremities due to exposure to heavy metals and metronidazole.  The Veteran did not perfect an appeal of that claim; therefore, these issues are not before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is required in order for an attempt to be made to obtain the Veteran's service treatment records (STRs) from his period of service with the U.S. Coast Guard Reserve from 1977 to 1981, and any additional STRs from 1981 to 1987.  The Veteran testified during the September 2010 Travel Board hearing that his right knee and left foot were injured at Station Beach Haven while he was serving on the Boston Whaler in 1979, and that he re-injured his right knee in 1987.  However, a review of the claims file reveals that no STRs from 1977 to 1981 have been associated with the claims file, and few STRs from 1981 to 1987 have been associated with the claims file.  Thus, a remand is required for the RO to send an inquiry to the U.S. Coast Guard Reserve to attempt to obtain any records of treatment pertaining to the Veteran during his period of Reserve service and any additional records of treatment during his period of active duty.

Next, a remand is necessary to obtain private treatment records identified by the Veteran.  As such, in an undated statement detailing the dates of treatment during service, the Veteran indicated that he was treated by private physicians for his bilateral knee, left foot, and other injuries in 1979 and 1980 in Beach Haven, New Jersey, and in 1981 and 1982 in Brigantine, New Jersey.  He also was treated at St. Mary's Hospital in Galveston, Texas, for his injuries in 1983 or 1984.  Moreover, he underwent surgery for a ruptured intestine at St. Mary's Hospital in Galveston, Texas, in 1986.  Additionally, a review of private treatment records associated with the claims file reveals that the Veteran had received treatment for his legs beginning in 1986 or 1987 from R. Lavarro, M.D.  The Veteran also testified during the September 2010 Travel Board hearing that he receives treatment from his family physician, B. Kroll, M.D.  However, none of these records have been associated with the claims file.  These treatment records are crucial for determining the onset date of the Veteran's disabilities and for determining whether an increased rating is warranted for the Veteran's perforated bowel.  Therefore, efforts must be made to obtain them.  

In all regards, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, the Veteran should be scheduled for VA examinations to obtain medical nexus opinions concerning the etiology and nature of any currently diagnosed right knee disability, left knee disability, bilateral hearing loss, tinnitus, acquired psychiatric disorder, and left foot disability.  In disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this case, the Veteran asserts that he incurred injuries to his right knee, left knee, and left foot, and that his acquired psychiatric disorder began, during service.  Alternatively, he also asserts that his left knee and acquired psychiatric disorders are secondary to his right knee and other in-service injuries.  

With respect to his right knee, left knee, and left foot disabilities, and an acquired psychiatric disability, the Veteran has stated and testified throughout the course of the appeal that these disabilities stem from injuries he incurred while serving in the U.S. Coast Guard, during which time he participated in rescue missions on rough waters.  In this regard, as a layperson, the Veteran is competent to report the injuries he sustained during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.  

A review of the evidence of record reveals a history of complaints and treatment for the right knee, left knee, and left foot.  The evidence of record also shows documentation of diagnosis of an acquired psychiatric disorder.  Thus, an examination is necessary to determine whether these disabilities are linked to his military service or to any in-service injuries.

With regard to the Veteran's claim for service connection for bilateral hearing loss and tinnitus, while there is no evidence of a current diagnosis of bilateral hearing loss and tinnitus, the Veteran has testified that he has difficulty hearing conversations.  He also contends that he was exposed to acoustic trauma during active duty.  In this regard, as a layperson, the Veteran is competent to report his experiences during service.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93.  Such competent evidence should be taken into account in a claim for service connection.  

Additionally, tinnitus is a disease that, by its very nature, is based on purely subjective complaints (the Veteran's perception that he has ringing in his ears).  Thus, the Board may accept the Veteran's lay statements as evidence that he currently has tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).    

Furthermore, the Veteran was assessed with high frequency sensorineural hearing loss in September 2008 by K. J. Donnelly, M.D., who opined that the Veteran's bilateral hearing loss and tinnitus resulted from noise-induced trauma while in active military service.  While this physician failed to find bilateral sensorineural hearing loss within VA standards, the Veteran was nevertheless found with some high-frequency hearing loss bilaterally, and a VA examination to determine the current severity and etiology of his hearing loss and tinnitus would be helpful in the Board's determination.  

Finally, if and only if, treatment records from St. Mary's Hospital in Galveston, Texas, are obtained, forward such records to the November 2010 VA examiner for a review and for discussion of any removal of the Veteran's colon or intestines.  In this regard, VA examiners must take into account the records of prior medical treatment so that the evaluation of the claimed disability will be a fully informed one.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because the November 2010 VA examiner did not have access to treatment records from St. Mary's Hospital in Galveston, Texas, where the Veteran reportedly had sections of his colon removed, it is necessary to forward any such records to him, if obtained, so that he may make a fully informed determination with regard to current level of severity of the Veteran's perforated bowel and so that a determination can be made with regard to whether any other diagnostic codes may be more appropriate for rating the Veteran's service-connected perforated bowel disorder.  As such, if no such records are obtained, then it would be unnecessary to obtain such an opinion as the VA examiner already provided an opinion without review of these records in November 2010.  See Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) (examiners need not review claims file where review "would not have changed the objective findings" of the report).  

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding his entitlement to service connection and to an increased rating, as a finding that service connection is warranted or that an increased rating is warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matter with regard to the Veteran's claims for service connection and for an increased rating have been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter to notify the Veteran and his representative of the type of evidence required to substantiate his claims for secondary service connection for a left knee disorder on the premise it is proximately due to, the result of, or chronically aggravated by, his right knee disorder; and for a psychiatric disorder on the premise it is proximately due to, the result of, or chronically aggravated by, claimed in-service injuries.  See 38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  The AOJ should make further efforts to obtain from the National Personnel Records Center, the U.S. Coast Guard Reserve, and any other pertinent military organizations any additional service medical or hospital records, including service treatment records concerning the Veteran's bilateral knees and left foot.  If additional information concerning the unit with which the Veteran served is necessary, such information should be requested from the Veteran.  

If no such service treatment records can be found, or if they have been destroyed, ask for specific confirmation of that fact.  Any further attempts to obtain these records should be expressly indicated in the record, and the Veteran should be notified accordingly.  Associate all documents obtained with the claims file.  

3.  The AOJ should request that the Veteran submit authorizations to release private treatment records from any private physician who has treated the disabilities currently on appeal, including all private medical treatment records from treatment during service; all medical treatment records from St. Mary's Hospital in Galveston, Texas, dated in the 1980s; all medical treatment records from R. Lavarro, M.D, dated since 1986 or 1987, and all medical treatment records from B. Kroll, M.D., or submit any such private treatment records that are in his possession.  

4.  Arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the nature and extent of any current right knee disorder, left knee disorder, and left foot disorder, and the etiology of any such disorders.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include all necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has any disorders of the right knee, left knee, and/or left foot, and if so, whether any diagnosed disorder is at least as likely as not (50 percent or more probable) incurred in or aggravated by service.  In making this determination, the examiner is to consider the Veteran's statements and testimony of in-service injuries to his knees and left foot.  

The examiner also should indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's left knee disorder is proximately due to, or the result of, his right knee disorder.  If not, the examiner should state whether the Veteran's left knee disorder is  aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his right knee disorder.  
  
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

5.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any hearing loss and tinnitus.  The claims file must be made available for review of his pertinent medical and other history. 

The examinations should include any necessary diagnostic testing or evaluation, particularly an audiogram for the ears.  The results of the audiograms should be specifically indicated.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has hearing loss and/or tinnitus in either ear, and if so, whether it is at least as likely as not (50 percent or more probable) any current hearing loss and/or tinnitus is associated with the Veteran's active military service, active duty for training period, or as a result of any injury sustained while on inactive duty for training while serving in the U.S. Coast Guard Reserve.  In making this determination, the examiner's attention is directed to the Veteran's statements and testimony concerning exposure to acoustic trauma during service and to a September 2008 statement by K. J. Donnelly, M.D., indicating that the Veteran's bilateral hearing loss and tinnitus resulted from noise-induced trauma while in active military service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

6.  Arrange for the Veteran to undergo a VA psychiatric examination, by an appropriate examiner, to determine the nature, severity, and etiology of any current psychiatric disorder, including stress-induced traumatic anxiety neurosis.  The claims file must be made available for review of his pertinent medical and other history, particularly records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Does the Veteran currently have a psychiatric disorder, including stress-induced traumatic anxiety neurosis?

(b)  If so, is the Veteran's current psychiatric disorder proximately due to, or the result of, his physical disabilities, including any bilateral knee disorders or left foot disorder?

(c)  Alternatively, if the VA examiner finds that the Veteran's psychiatric disorder is not due to his physical disabilities, the VA examiner is requested to state whether the Veteran's psychiatric disorder is aggravated by [that is, permanently increased in severity as a result of] his physical disabilities?  

(d) Or, is it at least as likely as not the Veteran's psychiatric disorder is due to his military service?

A complete rationale should be provided for any opinion given.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

7.  If treatment records from St. Mary's Hospital in Galveston, Texas, are obtained, forward them to the previous November 2010 VA examiner for review and for an opinion of whether there is a change to his previous November 2010 assessment concerning the Veteran's perforated bowel, if that physician is still available.  Specifically, the physician should review any hospital records from St. Mary's Hospital in Galveston, Texas, that pertain to the Veteran's intestinal surgery in 1986, and provide a discussion of whether any of the Veteran's colon, large intestine, or small intestine was removed; and if so, how much of his colon or intestine was removed.  The examiner also should include a discussion of all the symptoms associated with any such removal of the colon or intestine, including whether these symptoms are slight, moderate, or severe.  

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the November 2010 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

8.  Review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the agency of original jurisdiction (AOJ) should review the examination reports to ensure that they are responsive to, and in compliance with, the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the above development, the AOJ should readjudicate the Veteran's claim for service connection for a right knee injury; a left knee injury, including as secondary to a right knee injury; bilateral hearing loss; tinnitus; an acquired psychiatric disorder, to include stress-induced traumatic anxiety neurosis, including as secondary to claimed in-service injuries; his claim for entitlement to an initial disability rating in excess of 10 percent for residuals of perforated bowel, claimed as diverticulitis; and his claim for entitlement to TDIU, in light of the VA examinations provided and any additional evidence received.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


